DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 10/15/2021 has been entered.  Claims 1-14 are pending in the application with claims 1, 5, 10 amended, claims 1-4, 8, 13 withdrawn.  The previous 35 USC 112 rejection of claims 5-7, 9-12, 14 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaki et al. (US Patent Application Publication No. 2014/0330079, hereinafter Ishizaki).

In regard to claims 5 and 10, Ishizaki discloses an endoscope system (1, Fig. 1) comprising:
an endoscope (2) having an elongated insertion section (4), the insertion section having a rotating member (48);
a spiral tube (61) rotatably disposed on the insertion section, the spiral tube comprising:
a tube (61, Figs. 6,8);
a spiral fin (7) disposed on an exterior surface of the tube (Figs. 6,8); and
a plurality of cams circumferentially spaced to project radially inward from an inner surface of the tube, the plurality of cams extending in a longitudinal direction of the tube (see annotated Fig. 7 below);
wherein each of the plurality of cams have one or more cam surfaces configured to engage the rotating member to rotate the spiral tube (each of the cams have cam surfaces configure to engage rollers (49) of the rotating member to rotate the spiral tube, Fig. 7, Par. 83); and
the one or more cam surfaces are fixed relative to the inner surface of the tube (Fig. 7 illustrates the cam surfaces being fixed to the inner surface of the tube).


    PNG
    media_image1.png
    911
    723
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 7, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US Patent Application Publication No. 2014/0330079, hereinafter Ishizaki) in view of Nishiie et al. (US Patent Application Publication No. 2017/0071447, hereinafter Nishiie).

In regard to claims 6 and 11, Ishizaki is silent with respect to further comprising a tubular connector having the plurality of cams, the tubular connector being fixed to the inner surface of the tube.
Nishiie teaches an analogous endoscope system (1, Fig. 1) comprising an endoscope (10) having a rotation unit (100) removably attached thereto for propelling the endoscope system within a body cavity.  The rotation unit (100) comprises a tube main body (110) and a connector (120) coupled to the tube main body (110).  The connector (120) comprises rollers (150) mounted to an inner surface of the connector (120) and configured to engage a drive roller (55) coupled to the endoscope, such that rotation of the drive roller (55) about a longitudinal axis of the endoscope causes corresponding rotation of rollers (150) and connector (120) about the longitudinal axis of the endoscope.  The connector (120) further comprises a release button main body (140) which contains a release button (145) providing simple detachment of the rotation (100) from the endoscope (10) by pressing the release button (145) radially inward, Par. 69, Figs. 6, 10.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the spiral tube (61) of Ishizaki to be formed of a tube main body (110) and connector (120), with the rotation force from the endoscope being transmitted to the connector (120) for rotating the tube main body (110) and connector (120) as taught by Nishiie enabling the spiral tube to be easily detached from the endoscope by actuating release button (145) to release engagement between the spiral tube and the endoscope (Par. 69, Figs. 6,10).
The examiner would like to note the cams of Ishizaki as illustrated in annotated Fig. 7 below would be incorporated onto an interior surface of the connector (120) of Nishiie, similar to the rollers (150, Fig. 6) of Nishiie.

    PNG
    media_image2.png
    910
    793
    media_image2.png
    Greyscale


In regard to claims 7 and 12, Ishizaki teaches wherein the plurality of cams are formed of a material different from a material forming other portions of the tubular (annotated Fig. 7 above illustrates the first and second cam surfaces formed of a different material than the material forming the connector).

In regard to claims 9 and 14, Ishizaki teaches wherein at least the one or more cam surfaces of the plurality of cams are configured to be formed of a material different from a material forming other portions of the plurality of cams (annotated Fig. 7 above illustrates the first and second cam surfaces being formed of different materials from each other).

Response to Arguments
Applicant’s arguments with respect to claims 5-7, 9-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	January 27, 2022